FILED
                                                                   United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                       Tenth Circuit

                             FOR THE TENTH CIRCUIT                        April 9, 2019
                         _________________________________
                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
 RUSSELL G. GREER,

       Plaintiff - Appellant,

 v.                                                       No. 18-4075
                                                 (D.C. No. 2:16-CV-01067-DBP)
 GARY R. HERBERT, in his official                           (D. Utah)
 capacity as Governor of the State of Utah;
 SEAN D. REYES, in his official capacity
 as Attorney General of the State of Utah;
 SIM S. GILL, in his official capacity as
 District Attorney of the City and County of
 Salt Lake; KATHY BERG, in her official
 capacity as Director of the Division of
 Commerce,

       Defendants - Appellees,

 and

 JAMES ALLRED, in his official capacity
 as Business Licensing Manager for the City
 of Salt Lake; JACKIE BISKUPSKI, in her
 official capacity as Mayor of the City of
 Salt Lake; BEN MCADAMS, in his
 official capacity as Mayor of the County of
 Salt Lake; ROLEN YOSHINAGA, in his
 official capacity as Director of Planning
 and Development for the County of Salt
 Lake,

       Defendants.
                         _________________________________

                                ORDER AND JUDGMENT*

       *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
                        _________________________________

Before McHUGH, BALDOCK, and KELLY, Circuit Judges.
                  _________________________________

      Pro se litigant Russell Greer appeals the dismissal of his declaratory action

challenging Utah’s laws criminalizing prostitution, solicitation, and the operation of

brothels. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

      I.     BACKGROUND

      Mr. Greer sought to open a brothel in Utah, despite state laws criminalizing

prostitution and solicitation, see Utah Code Ann. §§ 76-10-1302 through 1305,

and declaring brothels a nuisance, see id. § 47-1-1. He claimed that due to a

facial-paralyzing deformity and disability that prevents him from closing his lips, he

is unable to have intimacy and sex unless he pays for it. Therefore, he applied for a

business license for a brothel, but the initial approval for a business license was

revoked because his registration was for an illegal business purpose.

      Mr. Greer filed the underlying lawsuit seeking declaratory and injunctive

relief, making various claims that the Utah statutes are unconstitutional. The parties

consented to proceed before a magistrate judge, pursuant to 28 U.S.C. § 636(c). The




this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
magistrate judge dismissed the case for lack of standing and for failure to state a

claim.1

      II.    DISCUSSION

      Mr. Greer first argues that the magistrate judge should have recused because

his impartiality might be questioned. Mr. Greer contends that the magistrate judge’s

personal religious beliefs demonstrate that he could not be impartial in this matter.

      Ordinarily, “[w]e review the denial of a motion to recuse for an abuse of

discretion.” Bryce v. Episcopal Church in Diocese of Colo., 289 F.3d 648, 659

(10th Cir. 2002). But Mr. Greer did not seek recusal in the district court, and we

generally do not consider matters not first presented to the district court. See

McDonald v. Kinder-Morgan, Inc., 287 F.3d 992, 999 (10th Cir. 2002) (“[A]bsent

extraordinary circumstances, we will not consider arguments raised for the first time

on appeal.”). In any event, Mr. Greer’s claim does not adequately establish grounds

for recusal. See Bryce, 289 F.3d at 660 (holding “membership in a church does not

create sufficient appearance of bias to require recusal”); see also United States v.

Cooley, 1 F.3d 985, 993 (10th Cir. 1993) (stating that factors “which will not

ordinarily satisfy the requirements for disqualification” include “speculation, beliefs,

conclusions, innuendo, suspicion, opinion, and similar non-factual matters”). Thus,

Mr. Greer has not demonstrated that the magistrate judge was required to recuse.



      1
        Appellees Biskupskif, Allred, McAdams, and Yoshinaga were dismissed
from this appeal, pursuant to orders issued on August 7, 2018, and September 11,
2018.
                                           3
Cf. Bryce, 289 F.3d at 659 (stating that a judge “has as strong a duty to sit when there

is no legitimate reason to recuse as he does to recuse when the law and facts require”

(internal quotation marks omitted)).

      Mr. Greer assigns error to the magistrate judge’s refusal to allow him to amend

his complaint or to supplement it for a second time. He argues that amendment or

supplementation should have been permitted “for any arguments [he] may not have

listed clearly or coherently.” Aplt. Opening Br. at 35. We decline to address this

argument because it is conclusory and unsupported by evidence or legal authority.

Nixon v. City & Cty. of Denver, 784 F.3d 1364, 1370 (10th Cir. 2015) (“A brief must

contain an argument consisting of more than a generalized assertion of error, with

citations to supporting authority . . . .” (brackets and internal quotation marks

omitted)); Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir.

2005) (holding issues are inadequately briefed if they are supported only by “mere

conclusory allegations with no citations to the record or any legal authority”).

Mr. Greer’s mere citation to the order granting in part and denying in part his

motion to supplement the complaint is inadequate. See Aplt. Opening Br. at 35

(citing R. Doc. 53).

      Mr. Greer advances several challenges to the magistrate judge’s determination

that his complaint, as supplemented, failed to state a claim for relief under

Fed. R. Civ. P. 12(b)(6), and that he lacked standing to sue on behalf of others.

“We review de novo a district court’s dismissal for lack of standing.” Am. Humanist

Ass’n v. Douglas Cty. Sch. Dist. RE-1, 859 F.3d 1243, 1250 (10th Cir. 2017).

                                            4
Similarly, “[w]e review a Rule 12(b)(6) dismissal de novo.” Nixon, 784 F.3d at 1368

(internal quotation marks omitted). In doing so, “[w]e accept all the well-pleaded

allegations of the complaint as true and construe them in the light most favorable to

[Mr. Greer].” Id. (ellipsis and internal quotation marks omitted). To withstand

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face. A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citation and internal quotation marks omitted). Moreover,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are not sufficient to state a claim for relief. Id.

       We liberally construe Mr. Greer’s pro se filings, but we do not act as his

advocate. See Garrett, 425 F.3d at 840. Moreover, “pro se parties [must] follow the

same rules of procedure that govern other litigants.” Id. (internal quotation marks

omitted).

       Mr. Greer contends the magistrate judge erred in (1) holding that while he had

standing to bring claims on his own behalf, he lacked prudential standing as an

unestablished business owner to bring claims on behalf of others; (2) analyzing his

challenges to the Utah statutes criminalizing prostitution as facial challenges, even

though he argued that the statutes were unconstitutional as applied; (3) refusing to

acknowledge that a reference to prostitution in Lawrence v. Texas, 539 U.S. 558

(2003), is non-binding dicta; (4) applying the wrong standard—rational basis, rather

                                             5
than strict scrutiny or rational basis with bite—to Utah’s statutes criminalizing

prostitution; and (4) dismissing his equal-protection claims. Mr. Greer also argues

that “a robust consensus of persuasive authority” supports his position. Aplt.

Opening Br. at 34.

      The magistrate judge provided a thorough explanation that we need not repeat

here. We have reviewed the magistrate judge’s Memorandum Decision and Order,

along with the record, the controlling law, and the parties’ arguments. We agree with

the magistrate judge’s analysis and thus do not adopt Mr. Greer’s asserted authority

to the contrary. We therefore affirm the dismissal of Mr. Greer’s complaint, as

supplemented, for substantially the same reasons stated in the magistrate judge’s

May 8, 2018 Memorandum Decision and Order.

      III.   CONCLUSION

      The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           6